UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6996


DANNY CONWAY,

                Plaintiff – Appellant,

          v.

NANCY ROUSE; J. MICHAEL STOUFFEL; J. DIEHL; D. FORSHEY; R.
MILLER; E. FISCHER; P. K. JACKSON,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00514-RDB)


Submitted:   October 29, 2010             Decided:   November 9, 2010


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Conway, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Danny    Conway     appeals        the    district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have     reviewed       the     record     and    find     no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         Conway     v.     Rouse,     No.     1:09-cv-00514-RDB          (D.     Md.

June 16, 2010).          We     dispense    with    oral     argument     because      the

facts    and    legal    contentions       are    adequately      presented       in   the

materials      before     the    court     and    argument      would    not   aid     the

decisional process.

                                                                               AFFIRMED




                                            2